Certiorari, whether addressed to a Court or to the Railroad Commission acting after the course of judicial procedure in the administration of a quasi legislative power, is nonetheless an appellate procedure in substance. It is impliedly so recognized where referred to in our statutes. See Section 4605 C.G.L., 2900 R.G.S.
Certiorari is a judicial means by which an inferior tribunal's decisions, interlocutory as well as final, may be revised in cases where no other form of judicial remedy is applicable. See: NOTES 40 Am. St. Rep. 35, 82 Am. St. Rep. 355. Whatever is decided as "matter of law" on a writ of certiorari becomes, from that time on, by virtue of the *Page 33 
superior court's determination of it, the "law of the case" insofar as the pending controversy is concerned on the then established state of the record, and such "law of the case" must be observed by the inferior tribunal with reference to any further proceedings had in the inferior tribunal after the latter's order or judgment has been quashed pursuant to such certiorari, although other and not inconsistent proceedings may be had, and further decisions made in the cause after remand of the record, insofar as the latter are not violative of the "law of the case" as established in the decision of the higher court. Ulsch v. Mountain City Milling Co., 103 Fla. 932,140 Sou. Rep. 218.
The "law of the case" as decided and fixed in an opinion of the Supreme Court rendered in a certiorari proceeding quashing an order of the Railroad Commission becomes a part of the record of the case after it is remitted back to the Railroad Commission, and binds the Commission just as a Supreme Court decision in any other judicially decided controversy becomes the "law of the case" in that controversy from the time of the decision forward. But since the only judgment that the Supreme Court can render on certiorari is one quashing either the writ of certiorari or the judgment to which it is directed, the record of the cause must be remitted back to the inferior tribunal which may have further proceedings or render a new or further order in the proceeding of any character that to it seems fit, so long as it adheres to the "law of the case" as comprehended in the character and scope of the Supreme Court's decision by which it becomes bound upon the remand of the record.
Thus, while the Commission has no power to make any decision, or take any further step, at variance with the "law of the case" as expressed in the Supreme Court's opinion and judgment in a certiorari proceeding directed to it, it is *Page 34 
not foreclosed nor inhibited as to other points of controversy than those decided, nor precluded from reopening the record in appropriate cases for further proceedings and hearings not inconsistent with what the Supreme Court has decided to be the "law of the case" in the pending proceeding. Should the Commission depart from the intendment and controlling effect of the "law of the case" as so fixed in the Supreme Court's opinion and judgment, either as to its decision on the existing record, or by any new or further step in the cause, mandamus is an available remedy to coerce obedience to the law as decided by the superior court and to carry the latter's decision into effect through the making of appropriate final disposition of such controversy. See: State v. Parks, 99 Fla. 1264,128 Sou. Rep. 837.